Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 05/25/2022.
	Claims 1-6 have been canceled.  Claims 10-11 and 13 has been amended.  Overall, claims 7-13 are pending in this application.

Allowable Subject Matter
Claims 7-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 7: The examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on  04/25/2022.
	- Regarding claim 13: 	the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a method for assembling an oil pump that including the first core has a first contact portion that is in contact with the second core and a first engagement portion that is engaged with the second core in a state where the first contact portion is in contact with the second core, the second core has a second contact portion that is in contact with the first core and a second engagement portion that is engaged with the first core in a state where the second contact portion is in contact with the first core, and the oil pump has a gap formed between the flange portion of the first core and the flange-opposing portion of the housing in a state where the first contact portion and the second contact portion are in contact with each other, the method comprising: a first step of assembling the first core to the second core placed with a contact side thereof with the first core located at an upper side, from above, such that the first contact portion and the second contact portion are brought into contact with each other and the first engagement portion and the second engagement portion are brought into engagement with each other; and a second step of assembling the housing to the first core that has been assembled to the second core, from above, such that the first core is held in the recess and the flange portion of the first core opposes the flange-opposing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746